Citation Nr: 0313122	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-08 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle fracture. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In February 2003, the veteran testified 
at a Travel Board hearing at the RO before the undersigned.  
At that time he raised a claim of entitlement to service 
connection for arthritis of the knees secondary to his 
service-connected left ankle disability.  In support of that 
claim, the veteran submitted a January 2003 written statement 
from P.B., M.D., his treating rheumatologist, to the effect, 
in pertinent part, that the service-connected left ankle 
disability "is very likely responsible for the subsequent 
osteoarthritis in [the veteran's] knees and ankle and 
contributes to other rheumatic problems."  That matter is 
referred to the RO for appropriate development and 
adjudication. 


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected left ankle 
disability is manifested by findings which, applying the 
reasonable doubt doctrine, essentially equate to marked 
limitation of ankle motion, including definite altered gait, 
considerable pain on weight-bearing, instability and severe 
degenerative arthritis of the subtatar joint.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an evaluation of 20 percent for residuals of a 
left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 
4.71a, Diagnostic Code 5271 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran sustained a left ankle fracture in 1944 during 
active military service.  In January 1949, the RO granted 
service connection for a healed fracture of the left talus 
and awarded a noncompensable (zero percent) disability 
evaluation.

In August 1996, the RO received the veteran's claim for an 
increased (compensable) disability evaluation.  At that time, 
he expressed long difficulty with many physical activities 
and any activity involving weight-bearing, due to his 
service-connected left ankle disability.  He said his 
condition had worsened and necessitated his use of a cane to 
walk up and down stairs, at curbs and on rough ground.  

Associated with the claims file are private medical records 
and VA examination reports, dated from 1996 to 2002.  Private 
medical records, dated in April 1996, describe X-rays of the 
veteran's knees that show evidence of degenerative changes.

According to May 1996 a statement from P.B., M.D., a 
rheumatologist, the veteran, who was 72 years old, was 
evaluated for knee pain, and gave a four-year history of 
increased bilateral knee pain and difficulty with weight 
bearing.  It was noted that the veteran was status post a 
fracture of his right (the physician apparently meant left) 
ankle in service in 1945.  General physical examination 
findings were within normal limits, and findings were not 
indicative of problems with the veteran's service-connected 
left ankle.  In Dr. B.'s opinion, the veteran had fairly 
advanced osteoarthritis of both knees with a definite 
inflammatory component.  Non-steroidal anti-inflammatory 
drugs (NSAIDs) and injections were recommended.

In an August 1996 written statement to the RO, H.K., M.D., 
said he had examined the veteran in September 1995, 
apparently for pain in both knees that began in 1980.  
Examination findings were not referable to the veteran's 
service-connected left ankle, and the clinical impression was 
that the veteran had genu varus with osteoarthritis in both 
knees, for which a strengthening exercise program was 
recommended.

The veteran underwent VA orthopedic examination in November 
1996.  According to the examination report, he had sustained 
a left ankle fracture in combat in November 1944.  He 
reported current lateral knee pain, greater on the left, 
worse on walking over uneven surface or descending stairs.  
The veteran said his left ankle was painful in the morning 
and he had to use a cane at times.  He obtained relief with 
Ibuprofen, taken as needed.  Examination of the left ankle 
showed mild tenderness to the tendo achilles, and range of 
motion was described as functional.  Left ankle dorsiflexion 
was neutral or to 90 degrees; plantar flexion was to 45 
degrees; supination was full, and pronation was to 10 
degrees.  The veteran's gait was antalgic on the left lower 
extremities and squatting was full.  It was noted that X-rays 
of the veteran's left ankle, taken in October 1996, reported 
mild degenerative changes of the ankle joint and advanced 
degenerative changes of the talocalcaneal joint.  The 
pertinent diagnosis was advanced degenerative changes of the 
left talocalcaneal joint.

In January 1997, the RO awarded a 10 percent disability 
evaluation to the veteran's service-connected left ankle, 
status post fracture, with advanced degenerative changes.

In a July 1997 written statement, Dr. P.B., the veteran's 
rheumatologist, stated that he had reexamined the veteran 
that month.  Dr. P.B. said that the veteran had significant 
decreased ability to ambulate, to get up from a low chair, 
and to climb stairs, secondary to X-ray documented 
osteoarthritis in both knees with a secondary genuvarus.  In 
addition, the rheumatologist said that the veteran had pain 
on weight bearing in his left ankle secondary to X-ray 
documented degenerative arthritis of his subtalar joint, 
secondary to a previous fracture while on active military 
duty.  Dr. P.B. said that the combination of the arthritis in 
his knees and left ankle represented a very significant 
disability, and the veteran was under evaluation for a total 
knee replacement.

In his August 1997 substantive appeal, the veteran reported 
that he experienced functional loss due to pain on weight 
bearing.  He said he was unable to stand more than 2-3 
minutes before needing a support, e.g., a cane, companion, or 
railing.  The veteran said he traveled at a slower rate than 
his companions, which hampered his social life.

In a June 2002 written statement, Dr. P.B. said he had 
examined the veteran that month.  Since last examined, the 
veteran had undergone a total left knee replacement, with 
some improvement in pain and function of his left knee.  The 
veteran continued to have significant pain and stiffness in 
his right knee secondary to post-traumatic osteoarthritis.  
He had an effusion in the right knee, crepitus, and moderate 
instability aggravated by quadriceps atrophy.  Additionally, 
the veteran had restricted painful abduction and rotation of 
both shoulders secondary to capsulitis and rotator cuff 
injuries.  He was advised to continue his Celebrex treatment, 
resume physical therapy for quadriceps strengthening, and 
consider surgical replacement of his right knee.  Dr. P.B. 
said the veteran remained significantly disabled by these 
rheumatic problems.

The veteran underwent VA orthopedic examination in July 2002.  
According to the examination report, he was status post total 
knee replacement in October 2001, secondary to advanced 
osteoarthritis.  He took Celebrex twice daily for pain, and 
ambulated with a cane.  It was noted that the veteran worked 
in an office from 1946 to 1972, and was currently retired.  
He had left ankle pain when he walked, and complained of 
decreased ability to ambulate, arise from a low chair, or 
climb stairs. He denied flare-ups.   He was independent in 
his personal hygiene.  There was no objective evidence of 
deformity or angulation, no false motion or shortening, and 
no intra-articular involvement.  There was no mal-union or 
loose motion.  There was no tenderness over the fracture area 
and no edema, weakness, or redness in the ankle.  There was 
no ankylosis present.  The veteran had an antalgic gait, with 
advanced degenerative joint disease of both knees and mild 
degenerative joint disease of both hips, which was noted to 
be non-service-connected.  Both ankles showed pain at the end 
stage of supination at the dorsal lateral aspect.  Objective 
evidence of painful motion and weakness and tenderness was 
associated with the veteran's knees.  Range of motion of the 
left ankle was dorsiflexion to 10 degrees, plantar flexion to 
40 degrees, supination to 26 degrees, and pronation to 5 
degrees.  As to whether the veteran's range of motion or 
function was additionally limited by pain or fatigue, the 
examiner noted that was "not applicable".  X-rays of both 
ankles taken at that time showed degenerative joint disease 
of the left talocalcaneal.  The pertinent diagnosis was 
status post avulsion fracture of the left talus, posterior 
rim, service-connected (injured?) in 1944 healed with a cast.  
It was noted that the veteran had residual extensor 
tendonitis of both ankles, on the left more than the right.  
The VA examiner commented that the veteran had mild 
degenerative arthritis of the hip and advanced degenerative 
arthritis of both knees, non-service-connected.  He had an 
old avulsion fracture of the left talus bone with residual 
degenerative arthritis of the talocalcaneal joint, left more 
than right.  According to the VA examiner, the veteran's left 
ankle condition had deteriorated radiologically (apparently 
since the 1996 VA examination) but clinically there was not 
much swelling, and range of motion was unchanged.  There was 
some pain on the lateral aspect of the ankle at the end of 
supination.  

In a January 2003 written statement, Dr. P.B. stated that he 
had reexamined the veteran in November 2002.  Since his last 
examination, the veteran undergone a total right knee 
replacement, for which he currently received physical 
therapy.  It was noted that the veteran previously underwent 
a total left knee replacement, with some improvement in pain 
and function.  However, Dr. P.B. said that the veteran still 
had "considerable" pain on weight-bearing in his left ankle 
secondary to X-ray documented severe degenerative arthritis 
of his subtatar joint that had resulted from a fracture of 
the left ankle sustained in service.  According to the 
rheumatologist, the combination of arthritis in his knees and 
left ankle represented a "very significant disability".  
The veteran had a definite altered gait and had difficulty 
ascending and descending stairs.  Further, Dr. P.B. said that 
the veteran had pain with abduction and rotation of both 
shoulders, secondary to capsulitis and rotator cuff injuries 
that made it difficult for him to use weight-supporting 
devices and further impaired his gait.  He veteran was 
advised to continue treatment with Celebrex and resume 
physical therapy for quadriceps strengthening.  Dr. P.B. said 
that the veteran had been his patient for eight years and, in 
the rheumatologist's opinion, the service-connected left 
ankle was very likely responsible for the veteran's 
subsequent osteoarthritis in his knees and ankle, and 
contributed to other rheumatic problems.

At his February 2003 Board hearing, the veteran testified 
that his occupational background involved sedentary workk and 
he had a graphic design business.  He had no desire to 
retire, but he was uncomfortable making a business 
presentation using a cane, and felt his walking was a 
detraction to potential clients.  The veteran had severe left 
ankle pain when the barometer went below 30.  He had 
difficulty putting weight on his left knee because of his 
left ankle.  He used a cane for support, but tried to avoid 
using it.  He said Dr. P.B. told him that his other rheumatic 
problems probably stemmed from his left ankle arthritis.  He 
underwent knee replacements in November 2001 and October 
2002.  The veteran reported difficulty putting weight on his 
left ankle when he walked and said it was almost impossible 
for him to go up or down stairs without his cane or holding 
onto something.  He said he had taken Celebrex for pain for 
the past three years, but experienced daily pain even with 
the medication.  He denied ankle swelling, but said the ankle 
pain occasionally awakened him from sleep.   According to the 
veteran, he had left ankle instability and, during his recent 
course of physical therapy, worked on his balance. 

Further, the veteran testified that most of his medical care 
was private treatment, including his surgeon, Dr. M., a 
primary care physician, and Dr. P.B.  He said he went to the 
VA medical facility in Montrose (New York) approximately 
three times a year for medication renewals, which visits 
appeared to involve a brief review and laboratory tests.   He 
said the physician looked at his ankle briefly, but primarily 
the visit was to fill his medication requirements.  The 
veteran testified that he doubted the VA Montrose facility 
records would be helpful to his current claim.  He said 
weight bearing was the biggest problem associated with his 
service-connected left ankle.  After two or three minutes of 
standing with his weight on his ankle, he would have to 
change his posture or sit down.  He experienced ankle 
instability during which his ankle wobbled or simply did not 
support him.  He indicated that he would turn 80 years of age 
in three months.


II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  But see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), in which the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), on May 1, 2003, 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations in November 1996 and July 2002 
fulfill these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) and supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
and SSOC issued by the RO clarified what evidence would be 
required to establish an increased rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Further, the claims file reflects that, in a June 2001 
letter, the RO advised the veteran of the new VCAA and its 
effect on his claim.  A copy of the letter was also sent to 
the veteran's accredited service representative of record.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must also adequately address the notice 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for a left ankle 
disability in excess of 10 percent.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Initially, the Board notes that the veteran has expressed a 
concern regarding the adequacy of the November 1996 and July 
2002 VA orthopedic examinations of his left ankle, but the 
Board finds that examinations provide sufficient information 
regarding the veteran's medical history, clinical findings, 
and diagnoses from which the Board can reach a fair 
determination, as set forth in detail below.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2002).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994)..  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Disability of the ankle is rated under the criteria of 
Diagnostic Codes (DCs) 5270 through 5274.  The RO has 
evaluated the veteran's left ankle disability pursuant to 38 
C.F.R. § 4.71a, DC 5271 (limited motion of the ankle), under 
which a 10 percent disability rating is assigned when there 
is moderate loss of motion.  A 20 percent rating is warranted 
for marked limitation of the ankle, and that is the maximum 
evaluation under this code section.  Id.

The veteran's left ankle disability could also be evaluated 
under DC 5270 (ankylosis of the ankle).  A 20 percent rating 
is warranted for ankylosis of the ankle in plantar flexion 
less than 30 degrees.  A 30 percent disability rating is 
assigned when ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  
Ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion, or eversion 
deformity warrants a 40 percent evaluation.  Id.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight- 
bearing position, warrants a 20 percent rating.

Under the criteria of DC 5273, malunion of the os calcis or 
astragalus with moderate deformity warrants a 10 percent 
rating, and marked deformity warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Dorland's Illustrated 
Medical Dictionary, 152 (28th ed. 1994)) warrants a 20 
percent rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II. 

The evidence reveals that, when examined by most recently by 
VA in July 2002, the veteran's service-connected left ankle 
disability had deteriorated radiologically but not 
clinically, evidently since he was last examined in 1996.  
There was mild local tenderness on the talus area on the left 
side on the lateral aspect of the left ankle and some pain on 
the lateral aspect of the ankle at the end of supination.  At 
that time, dorsiflexion was to 10 degrees, plantar flexion 
was to 40 degrees, supination was to 26 degrees, and 
pronation was performed to 5 degrees.  The veteran complained 
of decreased ability to ambulate, climb stairs, and arise 
from a low chair.  There was no evidence of ankylosis, non-
union, mal-union, or loose motion and no redness, weakness or 
edema.

However, the veteran testified to experiencing severe pain, 
instability that required use of a cane, and difficulty with 
weight-bearing.  More importantly, in January 2003, Dr. P.B., 
the veteran's treating rheumatologist for eight years, 
reported that the veteran's "considerable" pain on weight-
bearing in his left ankle secondary to X-ray evidence of 
"severe" degenerative arthritis of the subtatar joint was 
due to the service-connected left ankle fracture.  Dr. P.B. 
said the veteran's arthritis in his knees and left ankle 
represented a very significant disability.  The medical 
specialist reported that the veteran had a definite altered 
gait and difficulty climbing or going down stairs.  It was 
noted that shoulder problems made it difficult for the 
veteran to use weight-support devices that further impaired 
his gait.  See e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when not possible to separate the effects of a 
non-service-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
appellant's favor with regard to question of whether certain 
signs and symptoms can be attributed to the service-connected 
condition).

In these circumstances, and giving the veteran the benefit of 
the doubt, the Board finds that he is entitled to a 20 
percent evaluation for marked limitation of motion of the 
left ankle under Diagnostic Code 5271, in light of the 
medical findings, notably including Dr. P.B.'s January 2003 
statement to the effect that the veteran had "severe" 
degenerative arthritis due to the left ankle fracture that 
resulted in "very significant disability" with a definite 
altered gait and difficulty ascending or descending stairs, 
and with other findings suggestive of marked functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45.  While the 
measurable limitation of motion of the left ankle is not 
itself marked, the Board believes the evidence is in relative 
equipoise as to whether the overall pathology more nearly 
approximates a marked degree of impairment such as to warrant 
the next higher evaluation.  See 38 C.F.R. § 4.7; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, as the medical 
evidence of record is devoid of any finding of ankylosis, a 
higher evaluation under DC 5270 is not warranted.

The Board is mindful that there is outstanding medical 
evidence to the effect that VA has regularly prescribed 
medication for the veteran that is not associated with the 
claims folder.  Nevertheless, and more persuasive in the 
Board's opinion, are the statements from Dr. P.B., the 
veteran's treating rheumatologist for the past eight years, 
regarding the current severity of the service-connected left 
ankle disability.  Thus, in light of the veteran's age (now 
80) and the duration of his appeal (nearly seven years), and 
with resolution of the benefit of the doubt in the veteran's 
favor, the Board believes it is in the interest of due 
process and in the veteran's best interest to render an 
expeditious decision in his claim.  Accordingly, the Board 
finds that a 20 percent disability rating for pathology 
approximating marked limitation of motion for his service-
connected left ankle disability is warranted.  The benefit of 
the doubt has been granted in the veteran's favor to this 
extent.  38 U.S.C.A. §§ 1155, 5107 (old and new version); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.

The Board appreciates the veteran's forthright and helpful 
testimony at his Travel Board hearing before the undersigned, 
as well as the assistance of his representative at said 
hearing.


ORDER

A 20 percent evaluation for residuals of a left ankle 
fracture is granted, subject to the controlling laws and 
regulations governing the award of monetary benefits.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

